******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
          NATION-BAILEY v. BAILEY—CONCURRENCE

   PALMER, J., concurring. I agree with the majority
that the Appellate Court correctly concluded that the
trial court improperly had construed § 3 (B) of the par-
ties’ separation agreement as vesting discretion in the
trial court to modify rather than to terminate the ali-
mony payments of the defendant, Adrian Peter Bailey,
following that court’s finding that the plaintiff, Rebecca
Nation-Bailey, had cohabited within the meaning of
General Statutes § 46b-86 (b). In contrast to the major-
ity, however, I am not persuaded that the separation
agreement is ‘‘plain and unambiguous’’ on that point
because, in my view, a plausible argument can be made
that the agreement does give the trial court such discre-
tion. See Nation-Bailey v. Bailey, 144 Conn. App. 319,
330–37, 74 A.3d 433 (2013) (Borden, J., dissenting) (dis-
cussing reasons why parties’ separation agreement
should be read to incorporate ‘‘the full panoply of reme-
dies provided by § 46b-86 [b], including the power to
modify . . . and suspend . . . the payment of peri-
odic alimony’’ [internal quotation marks omitted]). Nev-
ertheless, I do believe that the better reading of the
parties’ agreement is that it limits the trial court’s
authority to terminating alimony upon a finding of
cohabitation. I therefore concur in the result.